—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 1, 1998 {People v Hoover, 251 AD2d 348), affirming a judgment of the Supreme Court, Kings County, rendered July 12, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., Ritter, Santucci and Krausman, JJ., concur.